Citation Nr: 0640243	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-34 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling prior to April 20, 2004 and 70 percent disabling 
since that date.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to August 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for PTSD with a 50 percent evaluation, effective 
in May 2002.  

A June 2005 Board decision, in pertinent part, denied 
entitlement to an initial rating in excess of 50 percent for 
PTSD.  The veteran appealed this denial to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2006 
order the Court vacated that portion of the June 2005 Board 
decision that denied an initial rating in excess of 50 
percent for PTSD and remanded it for readjudication.  

An August 2006 rating decision granted an increased 
evaluation of 70 percent for PTSD, effective April 20, 2004.  
Despite this increased evaluation, the veteran has not been 
awarded the highest possible evaluation for PTSD.  As a 
result, he is presumed to be seeking the maximum possible 
evaluation and his claim remains in appellate status.  A.B. 
v. Brown, 6 Vet. App. 35 (1993).  

The veteran was formerly represented by a private attorney in 
this appeal.  A September 2006 letter from the Board informed 
the veteran that his attorney had retired from the practice 
of law and that he had the right to obtain additional 
representation.  In an October 2006 response, the veteran 
indicated that he wished to represent himself.  Subsequently, 
in November 2006 the veteran submitted a Form 21-22a 
(Appointment of Individual as Claimant's Representative) 
naming Virginia A. Girard-Brady as his representative.  


FINDINGS OF FACT

1.  From May 31, 2002 to December 31, 2003, PTSD was 
manifested by deficiencies in the areas of work, family 
relations, judgment, thinking, and mood; but not by total 
occupational and social impairment.    

2.  Since January 1, 2004, PTSD has been manifested by 
symptoms approximating total occupational and social 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
PTSD, prior to January 1, 2004, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

2.  The criteria for an evaluation of 100 percent for PTSD 
have been met, effective January 1, 2004.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A March 2006 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
an increased evaluation for PTSD.  This VCAA letter satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing enough information about the records and any 
necessary releases to enable VA to request them from the 
person or agency that had them.  

Finally, with respect to the fourth element, the March 2006 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, he was adequately advised of the fourth element 
of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial decision in this case.  However, the timing 
deficiency was remedied by issuance of VCAA notice followed 
by readjudication of the claim in the August 2006 rating 
decision.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
A May 2006 VCAA letter provided notice regarding disability 
ratings and effective dates.  Again, this letter had a timing 
deficiency which was remedied by readjudication of the claim 
in the August 2006 rating decision.  Thus, the veteran has 
received all required notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  In addition, the veteran was afforded VA 
examinations to evaluate PTSD in March 2003 and June 2006.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

PTSD is currently evaluated as 50 percent disabling prior to 
April 20, 2004 and 70 percent disabling since that date under 
Diagnostic Code 9411.  Diagnostic Code 9411 evaluates PTSD 
according to the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

Records of private psychiatric treatment from May to December 
2002 reflect ongoing diagnoses of and treatment for PTSD.  
The veteran initially presented in May 2002 having been 
referred for an Employee Assistance Program evaluation as his 
Vietnam experience was interfering with his ability to 
function at work and was resulting in poor interpersonal 
relationships, and potentially homicidal thoughts.  The 
veteran described being hostile towards coworkers and 
reported having to go on leave because he was afraid of what 
he might do.  He admitted to social and emotional isolation 
as well as anger and irritability.  The diagnosis was PTSD, 
delayed onset, severe, with a global assessment of 
functioning (GAF) score of 45-50 assigned.  In follow-up 
later in May 2002 the veteran's psychiatrist stated that he 
would not let the veteran go back to work for two weeks as 
psychological testing revealed that the veteran had 
disorganized thinking, was impulsive, and could be dangerous 
at work.  

At treatment in June 2002 the veteran described altercations 
with coworkers and supervisors which left him feeling 
threatened.  He reported having used all of his sick days and 
most of his vacation days.  The veteran also discussed his 31 
year "rocky" marriage.  The psychiatrist noted that the 
veteran's abstract, concrete reasoning abilities, insight, 
judgment, impulse control, and concentration were impaired 
due to PTSD symptomatology.  Thoughts were disorganized, mood 
was dysphoric, and affect was agitated.  At treatment in July 
2002 the veteran reported that he was returning to work the 
following day because he was out of vacation days and sick 
leave, and indicated that he would try to work alone, for 
fear that he might be violent if provoked.  The psychiatrist 
assured the veteran that it might be best if he left the work 
situation regardless of the fact that he no longer had leave 
time.  

In October 2002 the veteran again discussed his short temper 
at work and the psychiatrist discussed the possibility of 
coming out of work, but the veteran spoke about working for 
another year or two for retirement.  At treatment later that 
month, the veteran indicated that he would be able to retire 
in February 2004.  In December 2002 the veteran reported that 
he was not sure how much longer he could keep from hurting 
people at work.  He also described suicidal and homicidal 
ideations over the past couple of weeks.  The veteran 
continued to have impaired judgment due to PTSD 
symptomatology, with disorganized thoughts and dysphoric 
mood.  

The veteran underwent VA examination to evaluate PTSD in 
March 2003.  He reported problems for the past 35 years and 
stated that his symptoms were worse, with more nightmares and 
less tolerance of others.  He described sleep disturbance, 
nightly nightmares, and intrusive thoughts.  He reported that 
he was easily startled, hypervigilant, very aware of his 
surroundings, and uncomfortable in crowds, which he avoided.  
The veteran reported that he was working full-time, and had 
been at his position for 4 years.  In regard to social 
activities, he stated that he lived with his wife and did 
chores around the house.  He stated that he had friends and 
spent his time "sitting around watching TV."  He also 
reported going to church.  The veteran stated that he had 2 
children and 10 grandchildren, but did not spend much time 
with them because he could not tolerate the commotion.  In 
summary, it was noted that the veteran had limited social 
relationships and solitary recreational and leisure pursuits.  

On mental status examination the veteran's mood was a bit 
tense.  His affect was appropriate and he denied homicidal or 
suicidal ideations, delusions, hallucinations, ideas of 
reference, or suspiciousness.  Recent and remote memory were 
good and insight, judgment, and intellectual capacity were 
adequate.  The examiner noted that the veteran had 
experienced and witnessed traumatic events which he had been 
reexperiencing in nightmares and intrusive thoughts.  The 
veteran had become less interested in hobbies and social 
activities and felt detached and estranged from others.  The 
examiner noted that the veteran's problems had interfered 
with work and social activities and caused some distress.  
The diagnosis was PTSD and the examiner assigned a GAF score 
of 55, with moderate impairment of social functioning and 
difficulty getting along with others.   

In his May 2003 notice of disagreement (NOD), the veteran 
indicated that, while he had a job, he was "only hanging on 
by a thread" and had been having problems on the job for a 
long time.  He stated that he could not get promoted and had 
personal conflict with coworkers and supervisors almost 
everyday.  

VA treatment records from September 2003 to August 2004 
reflect ongoing treatment for PTSD.  In April 2004 the 
veteran complained of sleep problems due to nightmares and 
described himself as disassociated, indicating that he would 
rather fight in Vietnam again than be around most people 
today.  He reported that he and his wife were not 
communicating and his only support system was his mother.  He 
described himself as being anxious "24/7" and reported 
that, in the last 10 years, he had stopped hunting, working 
out, going out, or reading.  The veteran had homicidal 
tendencies and denied a plan, but liked to drop insinuations.  
On examination, mood was irritable, thought processes were 
grandiose and paranoid, and insight and judgment were poor.  

In June 2004 the veteran complained of anger and 
irritability, which had caused him to retire early.  He 
reported threatening his supervisor on quite a few occasions, 
but denied ever acting out in response to his violence at 
work.  The veteran did indicate being somewhat abusive to his 
wife over the years, but stated that it had been sometime 
since he last beat his wife.  He reported that his drinking 
had increased over the previous 3 or 4 months, and that he 
had told his wife, "If you pour out any of my booze down the 
drain that's where you're going."  A GAF score of 55 was 
assigned and the physician noted marital discord and lack of 
social support.  

At treatment in August 2004 the veteran described arguments 
with his wife and stated that he stayed at home and isolated 
himself, consuming about a fifth of liquor in a 4 day period, 
drinking everyday.  The veteran stated that if he wanted to 
kill his wife he knew how to do it so he would not get 
caught, and discussed this plan in detail, but stated that he 
did not intend to ever harm her or the children.  The 
diagnosis was PTSD and alcohol dependence, with a GAF score 
of 71.  

VA treatment records from March to July 2006 include a May 
2006 treatment report indicating that the veteran expressed 
concerns about his wife and reported being unhappy in the 
marital relationship.  The diagnosis was PTSD and alcohol 
abuse and a GAF score of 60 was assigned.  Later that month 
the veteran reported that his wife had requested a divorce.  

In June 2006, the veteran underwent VA examination to 
evaluate PTSD.  He described fear of sleeping, constant 
nightmares, cold sweats, flashbacks, panic attacks, checking, 
hypervigilance, recurring memories, avoidant and antisocial 
behavior, and irritability.  The veteran described his 
symptoms as constant.  He described his work history since 
separation from service, indicating that he worked as a 
production controller and in preservation services and that 
his relationships with supervisors and coworkers in both 
positions was poor.  The veteran described major social 
function changes since developing his mental condition, in 
that he was avoidant and angry.  He also indicated that he 
had not been working for 2 years as he had retired due to 
pain.  He stated that pelvic necrosis left him unable to work 
and that everyone hated him.  The veteran described 
persistent, recurring, distressing dreams of trauma, and 
stated that he beat his wife during his dreams.  

On mental status examination the veteran's affect, mood, 
communication, and speech were normal.  Concentration was 
abnormal in that the veteran forgot things.  Panic attacks 
were present, occurred near continuously, and affected the 
veteran's ability to function independently.  There was no 
delusion, but hallucination history was present persistently.  
Obsessional rituals were present but not severe enough to 
interfere with routine activities.  Thought processes were 
normal and judgment was not impaired.  Abstract thinking was 
abnormal, described as concrete.  Memory was mildly impaired.  
Suicidal ideation was absent but homicidal ideation was 
present.  The veteran had symptoms of social withdrawal and 
anger attributable to PTSD.  

The diagnosis was PTSD and alcoholism and a GAF score of 60 
was assigned.  The examiner noted that PTSD caused distress 
in social, occupational, or other areas of functioning.  In 
describing the extent of functional impairment due to PTSD, 
the examiner indicated that the veteran did not get along 
with people, but that PTSD did not result in interference 
with physical or sedentary activities, although he did have 
some interference in performance of activities of daily 
living because of an inability to function during panic 
attacks.  The examiner further noted that the veteran was 
unable to establish and maintain effective work/school and 
social relationships because no one could stand him, and that 
he had difficulty maintaining an effective family role 
because of his anger.  

Evaluation Prior to January 1, 2004

Prior to January 1, 2004, the evidence demonstrates 
deficiencies in the area of work, as the veteran's private 
psychiatrist ordered that he take two weeks away from work, 
the veteran reported using all his sick leave and vacation 
time, and the psychiatrist advised that it might be best if 
he left the work situation regardless of his amount of leave 
time. This finding of deficiencies in the area of work is 
bolstered by the March 2003 VA examiner's observation that 
the veteran's problems had interfered with work and caused 
some distress.  

Deficiencies in the area of family relations have also been 
demonstrated prior to January 1, 2004, as the veteran 
described his marriage as "rocky."  At the March 2003 VA 
examination the veteran indicated that he did not spend much 
time with his 2 children and 10 grandchildren because he 
could not tolerate the commotion.  The examiner noted that 
the veteran felt detached and estranged from others, and 
assigned a GAF score reflecting moderate difficulty in 
social, occupational, or school functioning.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

The evidence also demonstrates deficiencies in the areas of 
judgment, thinking, and mood, which were described as 
impaired, disorganized, and dysphoric, respectively, by the 
veteran's psychiatrist.  In addition, mood was described as 
tense at the March 2003 VA examination.  

Because the veteran had impairments in at least four of the 
six areas needed for a 70 percent evaluation prior to January 
1, 2004, the Board finds that his symptoms approximate the 
criteria for that evaluation.  38 C.F.R. § 4.7.  

The evidence prior to January 1, 2004 does not demonstrate 
total occupational and social impairment, as the veteran 
maintained employment, lived with his wife, had friends, and 
reported going to church.  The March 2003 VA examiner noted 
that the veteran had limited social relationships, and 
described only moderate impairment of social functioning.  As 
such, total occupational and social impairment has not been 
demonstrated prior to January 1, 2004.  Therefore, 
entitlement to a 100 percent evaluation for PTSD is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

While there is evidence that PTSD caused deficiencies in the 
area of employment prior to January 1, 2004, the veteran 
nevertheless maintained his position.  The 70 percent rating 
contemplates impairment in the area of employment.  
Therefore, marked interference with employment has not been 
shown.  Further, the record does not reflect any, let alone 
frequent, hospitalization for PTSD.  Therefore, referral for 
consideration of an extraschedular evaluation for the period 
prior to January 1, 2004 is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

Based on the foregoing, the Board concludes that, prior to 
January 1, 2004, a 70 percent rating is warranted for PTSD, 
but that the preponderance of the evidence is against a 
rating in excess of 70 percent.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  

Evaluation from January 1, 2004

The evidence since January 1, 2004 more nearly approximates 
total occupational and social impairment.  As discussed in 
regard to the period prior to January 1, 2004, it is evident 
that PTSD resulted in deficiencies in the area of employment, 
however, the veteran was able to maintain employment.  

It is not entirely clear from the record the date on which 
the veteran stopped working, however, he reported at 
treatment in October 2002 that he would be able to retire in 
February 2004, and in June 2004 the veteran reported that his 
anger and irritability had caused him to retire early.  In a 
December 2005 claim of entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU), the veteran reported that he last worked full time in 
December 2003 and that his disability affected full time 
employment in January 2004.  

Although the veteran stated in June 2006 that he had retired 
due to pain from pelvic necrosis, he also indicated that 
everyone hated him.  The VA examiner acknowledged that PTSD 
caused distress in social, occupational, or other areas of 
functioning, and that the veteran was unable to establish and 
maintain effective work relationships.  Based on the 
foregoing, the Board concludes that the veteran's PTSD 
resulted in total occupational impairment from January 1, 
2004.  38 C.F.R. §§ 4.7, 4.21.  

In regard to social impairment, in April 2004 the veteran 
stated that he would rather fight again in Vietnam than be 
around most people, and indicated that he and his wife were 
not communicating, and his mother was his only support 
system.  The veteran later reported that he had been somewhat 
abusive to his wife, and by August 2004, reported that he 
stayed home and isolated himself.  In May 2006 the veteran 
reported that his wife requested a divorce.  

At the June 2006 VA examination, the examiner noted that the 
veteran did not get along with people, was unable to 
establish and maintain effective work/school and social 
relationships because no one could stand him, and had 
difficulty maintaining an effective family role because of 
his anger.  The inability to establish work or social 
relationships implies that the veteran has total occupational 
and social impairment.  Based on the foregoing, the Board 
concludes that the symptoms of PTSD since January 1, 2004 
more nearly approximate total social impairment.  

Therefore, resolving all doubt in favor of the veteran, the 
Board finds that a 100 percent evaluation for PTSD is 
warranted effective from January 1, 2004.  38 C.F.R. §§ 4.3, 
4.130, Diagnostic Code 9411.  


ORDER

An initial evaluation of 70 percent is granted for PTSD, 
effective May 31, 2002.  

An evaluation of 100 percent is granted for PTSD, effective 
January 1, 2004.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


